Citation Nr: 0616586	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a shoulder 
disability.

7.  Entitlement to service connection for a knee disability.

8.  Entitlement to service connection for an elbow 
disability.

9.  Entitlement to service connection for a finger 
disability.

10.  Entitlement to service connection for a toe disability.

11.  Entitlement to service connection for an ankle 
disability.

12.  Entitlement to service connection for a wrist 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The issues of entitlement to service connection for hearing 
loss, hypertension, skin disability, back disability, neck 
disability, and shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran does not currently have a chronic disability of 
the fingers, wrists, elbows, knees, ankles, or toes due to 
his active service.


CONCLUSION OF LAW

A chronic disability of the fingers, wrists, elbows, knees, 
ankles, or toes was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2003 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The record reflects that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran has testified before a Hearing Officer at the RO.  
The veteran has not indicated that there is any outstanding 
evidence pertinent to his claims.  The Board is also unaware 
of any outstanding evidence.  Therefore, the Board is 
satisfied that the VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran testified before a Hearing Officer in October 
2005.  He stated that he twisted his ankles and knees during 
service.  He also reported that he had pain in his elbows and 
wrists during service.  He stated that during service he 
would often just work through any pains he had instead of 
going for treatment.  The veteran asserted that there are no 
medical records from the few years immediately following 
service because he did not have any medical insurance at that 
time.  When asked about his fingers, the veteran stated that 
he had problems with all of his joints, including the 
fingers.

The veteran's service medical records note that the veteran 
complained of knee pain after he twisted his right knee while 
playing basketball in July 1984.  A March 1997 service 
medical record indicates that the veteran had a probable 
jamming type injury to the first digit of the left foot.  X-
rays of the toe were normal.  In February 1989 the veteran 
complained of bilateral elbow pain for two days after 
performing pull-ups.  The assessment was muscle strain.  In 
May 1989 the veteran jammed his right second finger playing 
volleyball.  X-rays indicated a possible avulsion fracture.  

The service medical records prior to the September 1992 
discharge examination reveal no complaints or findings 
related to the veteran's ankles or wrists.  

The veteran filled out a Report of Medical History Form in 
September 1992 in preparation for his discharge examination 
physical.  The veteran complained that his wrists, ankles, 
and knees were sometimes stiff and ached.  The veteran also 
reported that he had knee trouble, especially at the start of 
a run or other activity, and then it seemed to go away.  The 
September 1992 physical examination for discharge did not 
indicate that the veteran had any disability of the fingers, 
wrists, elbows, knees, ankles, or toes.  An October 1997 
Marine Corps Reserves physical examination report also 
reveals no disability of the fingers, wrists, elbows, knees, 
ankles, or toes.

Additionally, a review of the post service medical records 
reveals no complaints or findings related to the fingers, 
wrists, elbows, knees, ankles, or toes.

The Board recognizes that the service medical records do 
reveal trauma to a right finger, to the elbows, to the right 
knee, and to a left toe.  However, the service medical 
records indicate that each injury was acute in nature, and 
resolved without any residual disability, as the subsequent 
service medical records did not reveal any subsequent 
treatment.  While the veteran did have complaints when he 
filled out his September 1992 Report of Medical History.  No 
finger, wrist, elbow, knee, ankle, or toe disabilities were 
found. 

In short, the medical evidence fails to show that the veteran 
developed a chronic disability of the fingers, wrists, 
elbows, knees, ankles, or toes during service.  Furthermore, 
the post service medical records fail to show that the 
veteran currently has a chronic disability of the fingers, 
wrists, elbows, knees, ankles, or toes.  Service connection 
can not be granted unless the veteran has a current 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claims for service connection for disability of the fingers, 
wrists, elbows, knees, ankles, or toes.


ORDER

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for an elbow disability is 
denied.

Entitlement to service connection for a finger disability is 
denied.

Entitlement to service connection for a toe disability is 
denied.

Entitlement to service connection for an ankle disability is 
denied.

Entitlement to service connection for a wrist disability is 
denied.


REMAND

The veteran's service medical records reveal elevated blood 
pressure readings.  The service medical records also reveal 
complaints and treatments related to various skin 
disabilities.  The post service medical records reveal that 
the veteran currently has hypertension and various skin 
disabilities.  

The service medical records also reveal complaints of low 
back, shoulder, and neck pain.  The diagnoses included 
mechanical back pain, trapezius strain, and cervical strain.  
The post service medical records also show complaints and 
treatment related to the low back, shoulders and neck.  
Diagnoses have included chronic back pain and narrowing of 
the C5-C6 interspace.    

Since the service medical records indicate possible trauma or 
disease relating to the skin, to hypertension, the low back, 
the shoulders, and the neck, and since the post service 
medical records indicate current chronic, or possibly 
chronic, disability related to the skin, to hypertension, the 
low back, the shoulders, and the neck/cervical spine, the 
Board finds that VA examinations, with medical nexus 
opinions, are necessary.

The service medical records reveal some findings indicative 
of possible hearing loss.  An undated audiological 
examination report indicates that the veteran had auditory 
thresholds of 75 decibels in the left ear and 25 decibels in 
the right ear at 4000 Hertz.  A May 1986 audiological 
examination report reveals a left ear auditory threshold of 
25 decibels at 4000 Hertz.  The post service medical records 
also indicate that the veteran may have hearing loss.  The 
October 1997 reserve examination report notes a history of 
hearing loss, and a July 1999 private medical record 
indicates possible hearing loss.  The Board finds that a 
current audiological examination with nexus opinion is 
indicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  When the above action has been 
accomplished, the RO should arrange for a 
VA examination of the veteran to 
determine the nature and etiology of his 
hypertension disability.  The 
hypertension examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hypertension disability first developed 
during service or within a year of 
discharge from service.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report should reflect whether 
such a review of the claims file was 
made.

3.  The RO should arrange for a VA 
examination of the back, neck, and 
shoulders.  All indicated tests and 
studies should be performed.  The 
examiner should indicate whether or not 
the veteran has a current disability of 
the low back, neck/cervical spine, or 
shoulders.  If a current disability of 
any of these body parts is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
such disability is related to service.  
The rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report should reflect 
whether such a review of the claims file 
was made.

4.  The RO should arrange for the veteran 
to have a VA audiological examination.  
If any current hearing loss is found, the 
audiological examiner should express an 
opinion as to whether it is at least as 
likely as not that any such hearing loss 
developed as a result of service.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
including the in-service audiological 
examination reports, and the audiological 
report should reflect whether such a 
review of the claims file was made.

5.  RO should arrange for a VA 
examination to determine the nature and 
etiology of his skin disabilities.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current skin disability first 
developed during service.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report should reflect whether 
such a review of the claims file was 
made.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  Then, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


